DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The After-Final Amendment filed 12/22/2020 has been entered.  Claim 3 has been canceled.  Applicant’s amendment and corresponding arguments, see Pages 03-05, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…a supply unit for supplying a heated liquid to the container, wherein the heated liquid cures the liquid cell substance, 
wherein the supply unit is configured to regulate an amount of the heated liquid supplied to the container to cause a top portion of the 3D structure to be exposed and a remaining portion of the 3D structure to be submerged.”
meaning that as the liquid cell substance is discharged into the container, the supply unit continually maintains/controls the level of the heated liquid therein to submerge all but the top 
The closest prior art of record, Rodriguez (US 2020/0247053 A1), discloses a cell printing apparatus (1 in Figures 1-2) comprising a nozzle (head 2) configured to discharge a liquid cell substance (paragraphs 0035, 0070); a container (8; paragraph 0024) where the liquid cell substance discharged from the nozzle is laminated to create a 3D structure (Figures 4-5); wherein a supply unit (reservoir 40 in Figure 2) for supplying a liquid (12); paragraph 0095;) to the container so that at least a portion of the 3D structure is submerged in the supplied liquid (as shown in Figure 1), thereby being cured.  However, Rodriquez neither teaches nor suggests the supply unit is configured to continually maintain/control the level of the heated liquid therein to submerge all but the top surface of the formed structure.  In fact, Rodriquez discloses the printed object is fully submerged throughout the printing process (Figure 1).  The reservoir serves to function as a fluid exchange system thus allowing the liquid medium of the reservoir to be replenished (paragraphs 0097-0098).  Applicant argues the disclosed baffling mechanism would not lead one of ordinary skill in the art to control expose the top portion of the cell structure as the baffles regulate the flowrate of the liquid medium (Figure 2, paragraphs 0072, 0086); Examiner agrees.  As discussed in the cited paragraphs, the baffles merely influence the rate at which the liquid medium enters and is replenished in the reservoir to ensure the printed object is constantly submerged throughout the process.

As disclosed in the current application, providing a supply unit configured to regulate an amount of the heated liquid supplied to the container such that the supply unit continually maintains/controls the level of the heated liquid therein to submerge all but the top surface of the formed structure allows a liquid cell structure from collapsing during fabrication (paragraphs 0005-0006 of the instant Specification).  By regulating the temperature of each layer from the bottom to the uppermost layer, the supply unit allows heat to be evenly distributed throughout the cell structure ensuring each layer reaches a gelation temperature or higher.
Claims 2 and 4-6 are allowable at least for depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        1/25/2021
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748